FILED
                              NOT FOR PUBLICATION                           JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ROLANDO BERGANZA BUEZO;                     No. 10-72022
MARIA VICTORIA BLANCO PLACIOS
DE BERGANZA,                                     Agency Nos.         A072-536-298
                                                                     A072-536-299
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Jose Rolando Berganza Buezo and Maria Victoria Blanco Placios de

Berganza, natives and citizens of Guatemala, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying their application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Petitioners claim past persecution and/or a fear of future persecution based

on threatening phone calls in 1990 and 1992, an incident in 1994 in which their car

was run off the road, and evidence from their tenant of problems after they left

Guatemala.

      Substantial evidence supports the agency’s conclusion that the phone calls

Blanco Placios de Berganza received did not rise to the level of persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats

constituted harassment rather than persecution). Further, the record does not

compel the conclusion that petitioners established the car incident was on account

of their actual or imputed political opinion, or any other protected ground. See INS

v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (petitioner must provide evidence of

persecutor’s motive). Accordingly, petitioners did not establish that they suffered

past persecution. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004).




                                          2                                     10-72022
        In addition, substantial evidence supports the agency’s conclusion that

petitioners did not show that the calls and visits their tenant received were on

account of a protected ground, see id., or that the attack on her family members

was related to them, see Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009)

(petitioner failed to show murder of friend and attempted murder of pastor were

“part of a pattern of persecution closely tied to” petitioner himself) (internal

quotation omitted). Nor have petitioners otherwise established a well-founded fear

of persecution on account of a protected ground. See Nagoulko v. INS, 333 F.3d
1012, 1018 (9th Cir. 2003).

        In light of the foregoing conclusions, we need not reach petitioners’

arguments regarding the weight given to the tenant’s evidence. Further, we reject

petitioners’ contentions that the BIA’s analysis was insufficient. See Lopez v.

Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004) (agency “does not have to write an

exegesis on every contention”). Accordingly, petitioners’ asylum claim fails.

        Because petitioners failed to meet the lower standard of proof for asylum,

their claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at

1190.

        Finally, substantial evidence supports the denial of CAT relief because

petitioners failed to establish it is more likely than not that they will be tortured if


                                             3                                     10-72022
returned to Guatemala. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.

2006).

         PETITION FOR REVIEW DENIED.




                                        4                                 10-72022